Citation Nr: 0928057	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-32 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran served on active duty from September 1950 to 
April 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision of November 2005, the RO denied 
service connection for bilateral hearing loss and he was 
notified of said decision in a letter dated November 15, 
2005; the Veteran did not appeal.  

2.  The evidence received since the November 2005 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Here, the Veteran was sent a notice letter in November 2006 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  

The notice letter discussed above fully addressed all notice 
elements, including Kent compliant notification, and was sent 
prior to the initial RO decision in this matter. Therefore, 
the Board concludes that adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further development 
is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board notes that, until a claim is reopened, VA 
does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As 
will be discussed in greater detail below, the Board finds 
that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, a medical opinion on this 
claim is not necessary.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The claim for service connection for bilateral hearing loss 
was denied by the RO in November 2005.  After the Veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect an appeal of the 
adverse determination, and by operation of law the rating 
decision by the RO became final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 
C.F.R. §§ 3.104, 20.302(a) (2008) a rating action which is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.

In a rating decision in March 2007, the RO the denied 
reopening of the claim of service connection for bilateral 
hearing loss.  After the Veteran was again notified of the 
adverse determination and of his procedural and appellate 
rights, the Veteran submitted a timely notice of disagreement 
and the present appeal ensued.  

Here, it is noted that regardless of how the RO ruled on the 
question of reopening, the Board must decide the matter on 
appeal, because reopening is a threshold jurisdictional 
question for the Board. Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial).

As noted, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the rating decision of November 2005, service connection 
for hearing loss was denied.  The RO noted that the record 
did not show that the claimed condition was due to service.  
It specifically stated that there was no medical evidence 
showing that the condition began in service or that hearing 
loss developed within one year of discharge.  It pointed out 
that a recently submitted private audiological report found 
that his current hearing loss was not likely due to military 
noise exposure.  Finally, the RO noted military noise 
exposure based on the Veteran's military occupational 
specialty (MOS), that of a radio mechanic was not conceded.  
To the extent that the Veteran asserted noise exposure from 
routine firing range noise, the RO also dismissed this 
contention as insufficient evidence of acoustic trauma.  

At the time of the November 2005 rating decision denying 
service connection for bilateral hearing loss disability, the 
evidence of record included service treatment records.  As 
discussed above, the Veteran's MOS was that of a radio 
mechanic; the evidence does not show that the Veteran engaged 
in combat.  On discharge examination in April 1952, the 
Veteran's hearing on whispered voice testing was 15/15 
bilaterally.  The Veteran was found to meet the physical 
standards for discharge.

A May 2000 private treatment report shows that the Veteran 
was evaluated for bilateral tinnitus, hearing loss, and 
intense itching of the ears.  He was diagnosed with 
asymmetric neurosensory hearing loss, tinnitus (secondary to 
hearing loss), and eczematoid otitis external.  

An audiogram dated in June 2000 confirmed asymmetric 
neurosenory hearing loss, moderate to profound in the left 
ear, with poor speech discrimination at 48 percent.  Mild to 
severe/profound hearing loss was present in the right ear, 
with speech discrimination at 92 percent.  

According to a December 2001 private treatment report from 
the Veteran's physician, Dr. R. B., a contemporaneous MRI 
showed no evidence of retrocochlear pathology.  The Veteran 
was treated for cerumen impaction and external otitis.  Dr. 
R. B. recommended that a hearing aid evaluation be conducted 
with resolution of his diagnosed ear infection.  

Private treatment records from February 2004 to September 
2004 show continued treatment for decreased hearing and 
ceruminosis (i.e., excessive accumulation of cerumen in both 
ears). 

In July 2005, the Veteran underwent a complete hearing 
evaluation.  See Audiological Evaluation, Central Florida 
Speech and Hearing Center, July 2005.  The Veteran restated 
his belief that his hearing loss was due to noise exposure 
in-service; he conceded to high noise exposure secondary to 
post-service recreational activities.  Audiogram results 
confirmed mild to profound sensorineural hearing loss 
bilaterally; the examiner concluded that the Veteran's test 
results were not consistent with military noise exposure.  
Therefore, he opined that it did "not appear likely that the 
Veteran's bilateral hearing loss" was secondary to military 
service.  

The evidence added to the record since the November 2005 
rating decision includes statements from both the Veteran and 
his representative in support of his claim.  These statements 
are consistent with, and duplicitous of information 
previously submitted by the Veteran in support of his 
original claim for service connection.  Namely, they are 
repetitive of the Veteran's contentions that his current 
hearing loss is related to military noise exposure.  

The Veteran has not submitted any additional medical evidence 
since the November 2005 rating decision.  In a March 2004 
statement, the Veteran expressly noted that he had no further 
information to add to his file.  

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability has not been 
submitted.  The November 2005 denial was based on a finding 
that the currently diagnosed hearing loss was not shown to 
have started in-service or within one year from discharge.  
In addition, there was no evidence linking hearing loss to 
service.  In fact, the post-service medical evidence 
indicated that the Veteran's auditory test results were not 
consistent with military acoustic trauma, and that it was 
unlikely that his hearing loss resulted from in-service noise 
exposure.  

The evidence added to the record since the previous rating 
decision does not include any competent evidence showing 
hearing loss disability in service or within one year after 
discharge.  There is no evidence linking hearing loss 
disability to service.  In sum, none of the evidence added to 
the record since the previous final rating decisions relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for bilateral hearing 
loss disability.  The Veteran's assertions that hearing loss 
is related to service had previously been voiced and were 
considered by the RO in adjudicating the claim originally; 
the current assertions are therefore cumulative.  In this 
regard the Board notes that evidence tending to confirm a 
previously established fact is cumulative.  Accordingly, none 
of the evidence added to the file since the November 2005 
rating decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
bilateral hearing loss disability.  Accordingly, the claim is 
not reopened.



ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


